      Case 2:18-cr-00292-DWA Document 62 Filed 05/30/19 Page 1 of 1
       Case 2:18-cr-00292-DWA Document 61-1 Filed 05/29/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                       )
                                                               )
           V.                                                  )                       Criminal No. 18-292
                                                               )
ROBERT BOWERS                                                  )


                                  ORDER OF COURT

       Upon consideration of Robert Bowers' Motion to File a Supplement to the Motion

for Corrective Action Regarding FBI Interference with Defense Access to Potential

Witnesses Under Seal and Ex Parle, it is hereby ORDERED that the Motion is

GRANTED.

       It is further ORDERED that the document shall remain sealed until further Order

of the Court.

       It is further ORDERED that Mr. Bowers is not required to file a redacted version

of the document.


                                        ':~v
                                         .
                                             ~ , . ' ...~···




                                               ~
                                                    ~$
                                                                                                ,
                                                                                                                       £a~;;.:~~. :-\;I:
                                                                   ~,,.,t,·:,.:~";_~~~.~~..:_i.'1~;~<~-.:•,,,.: ~-:~v.'7°• ~




                                                                                                    ... ; ..... ,, .... ,
                                                                                                                               ··-··,~-:\..?·i.l;'~·~~.;t~:~-:-:f:~·:::.;• .• ,



                                                                                                                                                                       ~.t~




                                                               Donetta W. Ambrose
                                                               United States District Judge
